Citation Nr: 0732558	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-35 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from September 1970 to March 
1972.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In June 2007, the veteran and his 
son appeared and testified before the undersigned at a Travel 
Board hearing held at the St. Petersburg, Florida, RO.  The 
hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran underwent Advanced Individual Training (AIT) as a 
medical corpsman at Fort Sam Houston, Texas, from November 
1970 to February 1971.  He reports that his duties at the 
Brook Army Medical Center exposed him to burn and amputee 
victims returning overseas from the Vietnam War.  A VA 
clinician has diagnosed him with PTSD based, in part, upon 
this reported stressor.  Examples of evidence corroborating a 
PTSD stressor include duty in a burn ward which, in this 
case, is consistent with his military occupational specialty.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1MR, IV.ii.1.D.13.h.  However, other VA 
clinicians have been hesitant to diagnose the veteran with 
PTSD, due to external incentives, absent a thorough 
psychiatric examination.  The Board finds that medical 
examination and opinion, based upon all necessary testing and 
review of the claims folder, is necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).

On remand, the RO/AMC should associate with the claims folder 
all medical and legal documents pertaining to the veteran's 
multiple claims for disability benefits with the Social 
Security Administration (SSA).  Furthermore, attempts should 
be made to obtain records of the veteran's reported 
psychiatric treatment at the Milwaukee, Wisconsin, VA Medical 
Center (VAMC) beginning in 1972.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Finally, he should be provided 
notice of the criteria for establishing a disability rating 
and effective date of award.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of the 
criteria for establishing a disability 
rating and effective date of award 
consistent with the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Obtain records of the veteran's 
reported psychiatric treatment at the 
Milwaukee, Wisconsin, VA Medical Center 
(VAMC) beginning in 1972.

3.  Obtain all medical and legal documents 
pertaining to the veteran's multiple 
applications for SSA disability benefits.

4.  Upon receipt of any additional 
evidence and/or information, schedule the 
veteran for VA psychiatric examination in 
order to obtain opinion as to whether the 
veteran has PTSD related to event(s) in 
service.  The claims folder should be 
provided to the examiner for review.  All 
necessary testing, including psychological 
testing, should be conducted.  Following 
review of the record and interview of the 
veteran, the examiner should be requested 
to provide opinion on the following:
	a) What is the current diagnosis, or 
diagnoses, of all currently manifested 
psychiatric disorders;
	b) If the veteran meets the criteria 
for a PTSD diagnosis, specifically 
identify which stressor(s) are linked to 
the PTSD diagnosis; and
	c) If the veteran does not have PTSD, 
provide opinion as to whether it is at 
least as likely as not (probability of 50% 
or greater) that any currently diagnosed 
psychiatric disorder was first manifested 
in service and/or is related to event(s) 
in service.

In providing diagnosis and opinion, the 
examiner should discuss the significance 
of anxiety and sleeping difficulties 
reported in service, the veteran's 
reported history of drug use beginning in 
service, the effects of a motor vehicle 
accident in January 1972, and the post-
service history involving multiple motor 
vehicle accidents, to include a closed 
head injury in 1993, and incarceration for 
crimes involving forgery and drug 
possession.

5.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and provide an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

